PER CURIAM:
Fernando M. Smith appeals the district court’s order denying relief on his Bivens * complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Smith v. Federal Bureau of Prisons, No. CA-04-2021-8-AW (D.Md. Feb. 28, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).